DETAILED ACTION
This action is responsive to the application No. 16/569,850 filed on September 13, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Species 1 described in Fig. 6 in the reply filed on 12/24/2020 is acknowledged.  The Applicants indicated that claims 1-10 and 13-20 read on the elected species.  Accordingly, claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (US 2012/0193789).

Regarding Claim 1, Hu (see, e.g., Fig. 2G), teaches a semiconductor device comprising:
a die 20 embedded in a first molding material 23, a first side (i.e., lower side) of the die 20 having die connectors 200 (see, e.g., pars. 0027-0028, 0035);
a first conductive pillar 210 embedded in the first molding material 23 and laterally spaced apart from the die 20 (see, e.g., par. 0027);
a redistribution structure 21 at the first side of the die 20, the die connectors 200 being bonded to conductive features 211a of the redistribution structure 21 by solder 200a (see, e.g., pars. 0025-0027);
a substrate 22 at a second side (i.e., upper side) of the die 20 opposing the first side (see, e.g., par. 0029); and
a first solder region 211 interposed between the first conductive pillar 210 and the substrate 22, wherein the first solder region 211 and the first conductive pillar 210 electrically couple the redistribution structure 21 to the substrate 22.

Regarding Claim 2, Hu teaches all aspects of claim 1.  Hu (see, e.g., Fig. 2G), teaches that a surface of the first conductive pillar 210 distal from the redistribution 21 is closer to the redistribution structure 21 than the second side (i.e., upper side) of the die 20.  

Regarding Claim 3, Hu teaches all aspects of claim 2.  Hu (see, e.g., Fig. 2G), teaches that the first molding material 23 extends continuously from the redistribution structure 21 to the substrate 22, and wherein the first solder 211 region is embedded in the first molding material 23.

Regarding Claim 5, Hu teaches all aspects of claim 1.  Hu (see, e.g., Fig. 2G), teaches that the substrate 22 comprises:
a dielectric core 22;
a via extending through the dielectric core 22 (see, e.g., par. 0032);
a first conductive line 221a along a first side (i.e., top side) of the dielectric core 22 distal from the die 20;TSMP20171185USo2Page 2 of 6
a first dielectric layer 223 on the first side of the dielectric core 22 and over the first conductive line 221a; and
a second dielectric layer 223 along a second side (i.e., bottom side) of the dielectric core 22 facing the die 20.  

Regarding Claim 6, Hu teaches all aspects of claim 5.  Hu (see, e.g., Fig. 2G), teaches that the first dielectric layer 223 and the second dielectric layer 223 are solder resist layers (see, e.g., par. 0029).

Regarding Claim 7, Hu teaches all aspects of claim 5.  Hu (see, e.g., Fig. 2G), teaches that the substrate 22 further comprises an external connector 250a at the first side of the dielectric core 22, the external connector 250a being electrically coupled to the first conductive line 221a.

Regarding Claim 8, Hu teaches all aspects of claim 7.  Hu (see, e.g., Fig. 2G), teaches, a semiconductor package 25 bonded to the external connector 250a of the substrate 22, wherein there is a gap between the substrate 22 and a lower surface of the semiconductor package 25 facing the substrate 22.  

Regarding Claim 13, Hu (see, e.g., Fig. 2G), teaches a semiconductor device comprising:
a redistribution structure 21;
a die 20 over the redistribution structure 21, wherein a die connector 200 of the die 20 is bonded to a conductive pad 211a of the redistribution structure 21 by a solder material 200a;
a conductive pillar 210 over the redistribution structure 21 and adjacent to the die 20, the conductive pillar 210 being electrically coupled to the redistribution structure 21;
a first molding material 23 over the redistribution structure 21, the first molding material 23 being around the die 20 and around the conductive pillar 210;
a conductive joint 211 over and bonded to the conductive pillar 210; and
22 over the first molding material 23 and over the conductive joint 211, the substrate 22 being electrically coupled to the conductive joint 211.  

Regarding Claim 14, Hu teaches all aspects of claim 13.  Hu (see, e.g., Fig. 2G), teaches that the conductive joint 211 is a solder region (see, e.g., par. 0032).  

Regarding Claim 15, Hu teaches all aspects of claim 14.  Hu (see, e.g., Fig. 2G), teaches that the first molding material 23 extends continuously from an upper surface of the redistribution structure 21 facing the die 20 to a lower surface of the substrate 22 facing the die 20.  

Regarding Claim 16, Hu teaches all aspects of claim 15.  Hu (see, e.g., Fig. 2G), teaches that the conductive pillar 210 and the conductive joint 211 comprise different materials, wherein an interface between the conductive pillar 210 and the conductive joint 211 is between the redistribution structure 21 and the substrate 22 (see, e.g., par. 0028).  

Regarding Claim 17, Hu teaches all aspects of claim 13.  Hu (see, e.g., Fig. 2G), teaches that the substrate 22 comprises a dielectric core 22, solder resist layers 223 on opposing sides of the dielectric core 22, and a via extending TSMP20171185USo2Page 4 of 6through the dielectric core 22, wherein the via of the substrate 22 is electrically coupled to the conductive joint 211 (see, e.g., par. 0032).  

Regarding Claim 18, Hu (see, e.g., Fig. 2G), teaches a semiconductor device comprising:
a redistribution structure 21 having conductive pads 211a at a first side (i.e., top side) of the redistribution structure 21;
a substrate 22 having conductive features 221a/221b;
a die 20 between the redistribution structure 21 and the substrate 22, wherein die connectors 200 at a front side (i.e., lower side) of the die 20 are attached to the conductive pads 211a of the redistribution structure 21, and a backside (i.e., upper side) of the die 20 is spaced apart from the substrate 22;
a conductive pillar 210 attached to the first side of the redistribution structure 21, wherein the conductive pillar 210 is spaced apart from the die 20;
a solder joint 211 over a top surface of the conductive pillar 210 distal from the redistribution structure 21, wherein the conductive pillar 210 and the solder joint 211 electrically couple the substrate 22 to the redistribution structure 21; and
a molding material 23 between the substrate 22 and the redistribution structure 21, wherein the molding material 23 surrounds the die 20, the conductive pillars 210, and the solder joint 211.  

Regarding Claim 19, Hu teaches all aspects of claim 18.  Hu (see, e.g., Fig. 2G), teaches that the die connectors 200 are attached to the conductive pads 211a of the redistribution structure 21 by solder regions 200a.  

Regarding Claim 20, Hu teaches all aspects of claim 19.  Hu (see, e.g., Fig. 2G), teaches that the molding material 23 extends continuously from the first side of the redistribution structure 21 to the substrate 22.

Claims 1, 5, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2008/0017968).

Regarding Claim 1, Choi (see, e.g., Fig. 6), teaches a semiconductor device comprising:
a die 350 embedded in a first molding material 370, a first side (i.e., lower side) of the die 350 having die connectors (i.e., bond pads, see, e.g., par. 0034);
a first conductive pillar 320 embedded in the first molding material 370 and laterally spaced apart from the die 350 (see, e.g., par. 0037);
a redistribution structure 300 at the first side of the die 350, the die connectors being bonded to conductive features 310a of the redistribution structure 300 by solder 365;
a substrate 100 at a second side (i.e., upper side) of the die 350 opposing the first side (see, e.g., par. 0022); and
a first solder region 190 interposed between the first conductive pillar 320 and the substrate 100, wherein the first solder region 190 and the first conductive pillar 320 electrically couple the redistribution structure 300 to the substrate 100.

Regarding Claim 5, Choi teaches all aspects of claim 1.  Choi (see, e.g., Fig. 6), teaches that the substrate 100 comprises:
100;
a via extending through the dielectric core 100 (see, e.g., par. 0039);
a first conductive line 110a along a first side (i.e., top side) of the dielectric core 100 distal from the die 350;TSMP20171185USo2Page 2 of 6
a first dielectric layer 115 on the first side of the dielectric core 100 and over the first conductive line 110a (see, e.g., par. 0022); and
a second dielectric layer 115 along a second side (i.e., bottom side) of the dielectric core 100 facing the die 350.  

Regarding Claim 7, Choi teaches all aspects of claim 5.  Choi (see, e.g., Fig. 6), teaches that the substrate 100 further comprises an external connector 165 at the first side of the dielectric core 100, the external connector 165 being electrically coupled to the first conductive line 110a.

Regarding Claim 9, Choi teaches all aspects of claim 7.  Choi (see, e.g., Fig. 6), teaches that the first solder region 190 extends through the second dielectric layer 115 of the substrate 100 and is electrically coupled to the external connector 165 through the via of the substrate 100.  

Regarding Claim 10, Choi teaches all aspects of claim 9.  Choi (see, e.g., Fig. 6), teaches that the substrate 100 further comprises a second conductive line 110c along the second side (i.e., bottom side) of the dielectric core 100 and electrically coupled to the via of the substrate 100, the second conductive line 110c disposed between the dielectric 100 and the second dielectric layer 115 of the substrate 100, wherein the first solder region 190 is in physical contact with the second conductive line 110c.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2012/0193789) in view of Pan (US 2014/0131858) and further in view of Kim (US 2011/0304015).

Regarding Claim 4, Hu teaches all aspects of claim 1.  Hu does not show underfill material between the die and the redistribution structure, wherein the underfill material is different from the first molding material.  
Pan (see, e.g., Fig. 2I), on the other hand, teaches underfill material 128 between the die 121 and the redistribution structure 125, wherein the underfill material 128 is different from the first molding material 123 (see, e.g., pars. 0016, 0017) and Kim (see, e.g., Fig. 6), teaches using underfill material to protect an electrical connection between 210a and the conductive bumps 207 (see, e.g., pars. 0062, 0085).
It would have been obvious to one of ordinary skill in the art at the time of filing to have in Hu’s device an underfill material between the die and the redistribution structure, wherein the underfill material is different from the first molding material, as taught by Pan and Kim, to protect an electrical connection between the semiconductor chip and the conductive bumps.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/Nelson Garces/Primary Examiner, Art Unit 2814